Nevada courts are bound to give the decisions of the federal
                 courts preclusive effect in this matter.      Semtek Intl Inc. v. Lockheed
                 Martin Corp., 531 U.S. 497, 508-09 (2001) (describing the preclusive effect
                 that state courts must give to federal courts acting with diversity
                 jurisdiction); Stoll v. Gottlieb, 305 U.S. 165, 170-71 (1938) (describing the
                 preclusive effect that states must give federal courts acting with federal
                 question jurisdiction); Five Star Capital Corp. v. Ruby, 124 Nev. 1048,
                 1055, 194 P.3d 709, 713 (2008) (applying issue preclusion where the issues
                 are identical, the issues were actually and necessarily litigated, and a final
                 ruling on the merits was issued). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                              Gibbons


                                                                                             J.




                 cc:   Chief Judge, The Eighth Judicial District Court
                       Hon. J Charles Thompson, Senior Judge
                       Bobby L. Franklin
                       Jolley Urga Wirth Woodbury & Little
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e